FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 5, 2016
                      UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                    TENTH CIRCUIT                  Clerk of Court



 DARLENE M. BROUGHTON,

          Plaintiff - Appellant,
 v.

 MERIT SYSTEMS PROTECTION
 BOARD, OPM; DOL-14 SEA
 WORKER’S COMPENSATION;
                                                       No. 16-1089
 DOL-12 DEN WORKER’S
                                              (D.C. No. 1:15-CV-02816-LTB)
 COMPENSATION; DEPARTMENT
                                                         (D. Colo.)
 OF VETERAN AFFAIRS; DVA-
 SEATTLE, WA, VA Medical Center;
 DVA-DENVER, CO, VA Medical
 Center,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      Darlene Broughton, formerly an employee of the Department of Veteran

Affairs in Seattle and Denver, appeals the district court’s order dismissing her



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order is not
binding precedent except under the doctrines of law of the case, res judicata and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
complaint without prejudice for failure to satisfy Rule 8 of the Federal Rules of

Civil Procedure. This after Ms. Broughton was given (and took) the opportunity

to amend her complaint in effort to comply with Rule 8’s demands. Even so

amended, the district court found the complaint “unintelligible,” observing that it

failed to adequately assert the basis for the court’s jurisdiction, to provide a short

and plain statement of her claims, to identify which claims were asserted against

which defendants, or to allege specific facts as to how any specific federal law

was violated. D. Ct. Op. at 3-4. We review its order for abuse of discretion.

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).

      To be sure, Ms. Broughton tries (again) to provide greater detail in her

briefing on appeal. But the district court dismissed and we review her amended

complaint — a complaint filed with the benefit of an order identifying all of the

same deficiencies that led to its dismissal. And even reviewing Ms. Broughton’s

amended complaint with the liberality due pro se litigants, we cannot say that the

district court erred, much less that it abused its discretion. Indeed, we would

willingly adopt the district court’s dismissal order as our own.




                                         -2-
      The district court’s order is affirmed and this appeal is dismissed. Ms.

Broughton’s motion for leave to proceed in forma pauperis is denied. She is

reminded of her obligation to pay the filing fee in full.


                                               ENTERED FOR THE COURT


                                               Neil M. Gorsuch
                                               Circuit Judge




                                         -3-